Name: Commission Directive 2006/59/EC of 28 June 2006 amending Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for carbaryl, deltamethrin, endosulfan, fenithrothion, methidathion and oxamyl (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  plant product;  consumption;  deterioration of the environment;  animal product;  agricultural policy
 Date Published: 2007-12-01; 2006-06-29

 29.6.2006 EN Official Journal of the European Union L 175/61 COMMISSION DIRECTIVE 2006/59/EC of 28 June 2006 amending Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for carbaryl, deltamethrin, endosulfan, fenithrothion, methidathion and oxamyl (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), and in particular Article 5 thereof, Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (2), and in particular Article 10 thereof, Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin (3), and in particular Article 10 thereof, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (4), and in particular Article 7 thereof, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (5), and in particular Article 4(1)(f) thereof, Whereas: (1) In the case of cereals and products of plant origin including fruit and vegetables, residue levels reflect the use of minimum quantities of pesticides necessary to achieve effective protection of plants, applied in such a manner that the amount of residue is as low as is practicable and toxicologically acceptable, having regard, in particular to the protection of the environment and the estimated dietary intake of consumers. In the case of foodstuffs of animal origin, residue levels reflect the consumption by animals of cereals and products of plant origin treated with pesticides and, where relevant, the direct consequences of the use of veterinary medicines. Community maximum residue levels (MRLs) represent the upper limit of the amount of such residues that might be expected to be found in commodities when good agricultural practices have been respected. (2) MRLs for pesticides are kept under review and changed to take account of new information and data. MRLs are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported by the necessary data. (3) The Commission was informed that for several pesticides current MRLs may need to be revised in the light of the availability of new information on the toxicology and consumer intake. The Commission has asked the relevant rapporteur Member States to make proposals for the review of Community MRLs. Such proposals were submitted to the Commission. (4) The lifetime and short-term exposure of consumers to the pesticides referred to in this Directive via food products has been reassessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation (6). On that basis, it is appropriate to fix new MRLs, which will ensure that there is no unacceptable consumer exposure. (5) Where relevant, the acute exposure of consumers to those pesticides via each of the food products that may contain residues has been assessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation. It is concluded that the presence of pesticide residues at or below the new MRLs will not cause acute toxic effects. (6) Through the World Trade Organisation, the Communitys trading partners have been consulted about the new MRLs and their comments on these levels have been taken into account. (7) The Annexes to Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC should therefore be amended accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 76/895/EEC the entries relating to carbaryl, and fenithrothion are deleted. Article 2 Directive 86/362/EEC is amended as follows: (a) in Part A of Annex II, the lines for oxamyl as set out in Annex I to this Directive are added; (b) in Part A of Annex II, the lines for deltamethrin and methidathion are replaced by the text in Annex II to this Directive. Article 3 Directive 86/363/EEC is amended as follows: (a) in Part A of Annex II, the line for carbaryl in Annex III to this Directive is added; (b) in Part B of Annex II, the line for deltamethrin is replaced by the text in Annex IV to this Directive. Article 4 Directive 90/642/EEC is amended as follows: (a) in Annex II, the lines for carbaryl and oxamyl, as set out in Annex V to this Directive, are added; (b) in Annex II, the lines for deltamethrin, endosulfan, fenithrothion and methidathion are replaced by the text in Annex VI to this Directive. Article 5 1. Member States shall adopt and publish, by 29 December 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 30 December 2006, except the provisions for oxamyl which shall apply from 30 December 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 6 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 7 This Directive is addressed to the Member States. Done at Brussels, 28 June 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 340, 9.12.1976, p. 26. Directive as last amended by Commission Directive 2005/70/EC (OJ L 276, 21.10.2005, p. 35). (2) OJ L 221, 7.8.1986, p. 37. Directive as last amended by Commission Directive 2006/30/EC (OJ L 75, 14.3.2006, p. 7). (3) OJ L 221, 7.8.1986, p. 43. Directive as last amended by Commission Directive 2006/30/EC. (4) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2006/53/EC (OJ L 154, 8.6.2006, p. 11). (5) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2006/45/EC (OJ L 130, 18.5.2006, p. 27). (6) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7). ANNEX I Pesticide residues Maximum levels in mg/kg Oxamyl 0,01 (1) (2) CEREALS (1) Indicates lower limit of analytical determination. (2) Indicates provisional maximum residue level in accordance with Article 4(1)(f) of Directive 91/414/EEC: unless amended, this level will become definitive with effect from 19 July 2010. ANNEX II Pesticide residues Maximum levels in mg/kg Deltamethrin 2 CEREALS Methidathion 0,02 (1) CEREALS (1) Indicates lower limit of analytical determination. ANNEX III Pesticide residues Maximum levels in mg/kg of fat contained in meat, preparations of meat, offal and animal fats listed in Annex I under headings Nos ex 0201, 0202, 0203, 0204, 0205 00 00, 0206, 0207, ex 0208, 0209 00, 0210, 1601 00 and 1602 (1) (4) for cow's milk and whole cream cow's milk listed in Annex I under headings No 0401; for other foodstuffs in heading Nos 0401, 0402, 0405 00 and 0406 in accordance with (2) (4) of shelled fresh eggs, for bird's eggs and egg yolks listed in Annex I under headings Nos 0407 00 and 0408 (3) (4) carbaryl 0,05 (1) 0,05 (1) 0,05 (1) (1) Indicates lower limit of analytical determination. ANNEX IV Pesticide residues Maximum levels in mg/kg of fat contained in meat, preparations of meat, offal and animal fats listed in Annex I under headings Nos ex 0201, 0202, 0203, 0204, 0205 00 00, 0206, 0207, ex 0208, 0209 00, 0210, 1601 00 and 1602 (1) (4) for cow's milk and whole cream cow's milk listed in Annex I under headings No 0401; for other foodstuffs in heading Nos 0401, 0402, 0405 00 and 0406 accordance with (2) (4) of shelled fresh eggs, for bird's eggs and egg yolks listed in Annex I under headings Nos 0407 00 and 0408 (3) (4) deltamethrin (cis-deltametrin) (2) liver and kidney 0,03 (1), poultry and poultry products 0,1, others 0,5 0,05 0,05 (1) (1) Indicates lower limit of analytical determination. (2) Temporary MRL valid until 1 November 2007, pending review of the Annex III dossier under 91/414/EEC and the re-registration of deltamethrin formulations at Member State level. ANNEX V Groups and examples of individual products to which the MRLs apply Carbaryl Oxamyl (3) 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts (i) CITRUS FRUIT 0,05 (1) Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) 0,02 (2) Oranges Pomelos Others 0,01 (1) (2) (ii) TREE NUTS (shelled or unshelled) 0,05 (1) 0,01 (1) (2) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT 0,05 (1) 0,01 (1) (2) Apples Pears Quinces Others (iv) STONE FRUIT 0,05 (1) 0,01 (1) (2) Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (v) BERRIES AND SMALL FRUIT 0,05 (1) 0,01 (1) (2) (a) Table and wine grapes Table grapes Wine grapes (b) Strawberries (other than wild) (c) Cane fruit (other than wild) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit and berries (other than wild) Bilberries Cranberries Currants (red, black and white) Gooseberries Others (e) Wild berries and wild fruit (vi) MISCELLANEOUS 0,01 (1) (2) Avocados Bananas Dates Figs Kiwis Kumquats Litchis Mangoes Olives (table consumption) 5 Olives (oil extraction) 5 Papayas Passion fruit Pineapples Pomegranate Others 0,05 (1) 2. Vegetables, fresh or uncooked, frozen or dry (i) ROOT AND TUBER VEGETABLES 0,05 (1) 0,01 (1) (2) Beetroot Carrots Cassava Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others (ii) BULB VEGETABLES 0,05 (1) 0,01 (1) (2) Garlic Onions Shallots Spring onions Others (iii) FRUITING VEGETABLES (a) Solanacea Tomatoes 0,5 0,02 (2) Peppers 0,02 (2) Aubergines 0,02 (2) Okra Others 0,05 (1) 0,01 (1) (2) (b) Cucurbits - edible peel 0,05 (1) Cucumbers 0,02 (2) Gherkins 0,02 (2) Courgettes 0,03 (2) Others 0,01 (1) (2) (c) Cucurbits - inedible peel 0,05 (1) 0,01 (1) (2) Melons Squashes Watermelons Others (d) Sweet corn 0,01 (1) (2) (iv) BRASSICA VEGETABLES 0,05 (1) 0,01 (1) (2) (a) Flowering brassica Broccoli Cauliflower Others (b) Head brassica Brussels sprouts Head cabbage Others (c) Leafy brassica Chinese cabbage Kale Others (d) Kohlrabi (v) LEAF VEGETABLES AND FRESH HERBS 0,05 (1) 0,01 (1) (2) (a) Lettuce & similar Cress Lamb's lettuce Lettuce Scarole Ruccola Leaves and stems of brassica Others (b) Spinach & similar Spinach Beet leaves (chard) Others (c) Watercress (d) Witloof (e) Herbs Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) 0,05 (1) 0,01 (1) (2) Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (vii) STEM VEGETABLES (fresh) 0,05 (1) 0,01 (1) (2) Asparagus Cardoons Celery Fennel Globe artichokes Leeks Rhubarb Others (viii) FUNGI 0,05 (1) 0,01 (1) (2) (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,05 (1) 0,01 (1) (2) Beans Lentils Peas Others 4. Oil seed 0,05 (1) 0,02 (1) (2) Linseed Peanuts Poppy seeds Sesame seeds Sunflower seeds Rape-seed Soya beans Mustard seeds Cotton seed Hemp seed Others 5. Potatoes 0,05 (1) 0,01 (1) (2) Early potatoes Ware potatoes 6. Tea (leaves and stems, dried, fermented or otherwise, from the leaves of Camellia sinensis) 0,1 (1) 0,02 (2) 7. Hops (dried), including hop pellets and unconcentrated powder 0,1 (1) 0,02 (2) (1) Indicates lower limit of analytical determination. (2) Indicates provisional maximum residue level in accordance with Article 4(1)(f) of Directive 91/414/EEC: unless amended, this level will become definitive with effect from 19 July 2010. (3) Temporary MRL valid until 1 January 2008, pending submission of trial data. ANNEX VI Groups and examples of individual products to which the MRLs apply Deltamethrin (cis-deltamethrin) (1) Endosulfan (sum of alpha- and beta-isomers and endosulfansulphate expressed as endosulfan) Fenitrothion Methidathion 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts 0,01 (2) (i) CITRUS FRUIT 0,05 (2) 0,05 (2) 2 Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) 0,05 (2) 0,1 (2) 0,05 (2) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT 0,02 (2) Apples 0,2 Pears 0,3 Quinces Others 0,1 0,05 (2) (iv) STONE FRUIT 0,05 (2) Apricots Cherries 0,2 Peaches (including nectarines and similar hybrids) 0,05 Plums 0,2 Others 0,1 0,02 (2) (v) BERRIES AND SMALL FRUIT (a) Table and wine grapes 0,2 0,5 0,02 (2) Table grapes Wine grapes (b) Strawberries (other than wild) 0,2 0,05 (2) 0,02 (2) (c) Cane fruit (other than wild) 0,05 (2) 0,02 (2) Blackberries 0,5 Dewberries Loganberries Raspberries 0,5 Others 0,05 (2) (d) Other small fruit and berries (other than wild) 0,05 (2) 0,02 (2) Bilberries Cranberries Currants (red, black and white) 0,5 Gooseberries 0,2 Others 0,05 (2) (e) Wild berries and wild fruit 0,05 (2) 0,05 (2) 0,02 (2) (vi) MISCELLANEOUS 0,05 (2) Avocados Bananas Dates Figs Kiwi 0,2 Kumquats Litchis Mangoes Olives (table consuption) 1 1 Olives (oil extraction) 1 1 Papaya Passion fruit Pineapples Pomegranate Others 0,05 (2) 0,02 (2) 2. Vegetables, fresh or uncooked, frozen or dry 0,01 (2) 0,02 (2) (i) ROOT AND TUBER VEGETABLES 0,05 (2) 0,05 (2) Beetroot Carrots Cassava Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others (ii) BULB VEGETABLES 0,05 (2) Garlic 0,1 Onions 0,1 Shallots 0,1 Spring onions 0,1 Others 0,05 (2) (iii) FRUITING VEGETABLES (a) Solanacea Tomatoes 0,3 0,5 Peppers 1 Aubergines 0,3 Okra 0,3 Others 0,2 0,05 (2) (b) Cucurbits  edible peel 0,2 0,05 (2) Cucumbers Gherkins Courgettes Others (c) Cucurbits  inedible peel 0,2 0,05 (2) Melons Squashes Watermelons Others (d) Sweet corn 0,05 (2) 0,05 (2) (iv) BRASSICA VEGETABLES 0,05 (2) (a) Flowering brassica 0,1 Broccoli Cauliflower Others (b) Head brassica 0,1 Brussels sprouts Head cabbage Others (c) Leafy brassica 0,5 Chinese cabbage Kale Others (d) Kohlrabi 0,05 (2) (v) LEAF VEGETABLES AND FRESH HERBS 0,05 (2) (a) Lettuce & similar 0,5 Cress Lamb's lettuce Lettuce Scarole Ruccola Leaves and stems of brassica Others (b) Spinach & similar 0,5 Spinach Beet leaves (chard) Others (c) Water cress 0,05 (2) (d) Witloof 0,05 (2) (e) Herbs 0,5 Chervil Chives Parsley Celery leaves Others (vi) LEGUME VEGETABLES (fresh) 0,2 0,05 (2) Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (vii) STEM VEGETABLES (fresh) 0,05 (2) Asparagus Cardoons Celery Fennel Globe artichokes 0,1 Leek 0,2 Rhubarb Others 0,05 (2) (viii) FUNGI 0,05 (2) 0,05 (2) (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 1 0,05 (2) 0,01 (2) 0,02 (2) Beans Lentils Peas Others 4. Oil seed 0,01 (2) Linseed Peanuts Poppy seeds Sesame seeds Sunflower seed Rape seed 0,1 0,05 Soya bean 0,5 Mustard seed 0,1 Cotton seed 5 Hemp seed Others 0,05 (2) 0,1 (2) 0,02 (2) 5. Potatoes 0,05 (2) 0,05 (2) 0,01 (2) 0,02 (2) Early potatoes Ware potatoes 6. Tea (leaves and stems, dried, fermented or otherwise, from the leaves of Camellia sinensis) 5 30 0,5 0,1 (2) 7. Hops (dried), including hop pellets and unconcentrated powder 5 0,1 (2) 0,02 (2) 0,1 (2) (1) Temporary MRL valid until 1 November 2007, pending review of the Annex III dossier under 91/414/EEC and the re-registration of deltamethrin formulations at Member State level. (2) Indicates lower limit of analytical determination.